Citation Nr: 1145460	
Decision Date: 12/13/11    Archive Date: 12/21/11

DOCKET NO.  03-20 347	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Atlanta, Georgia



THE ISSUES

1.  Entitlement to service connection for claimed skin rashes, to include as due to an undiagnosed illness. 

2.  Entitlement to service connection for claimed bilateral pes planus.

3.  Entitlement to service connection for a claimed stomach disorder, to include as due to an undiagnosed illness.  

4.  Entitlement to service connection for a claimed cardiovascular disorder encompassing an atrial flutter and mitral valve lapse.  

5.  Entitlement to service connection for claimed hypertension.   

6.  Entitlement to service connection for a claimed left lower leg disorder. 

7.  Entitlement to service connection for claimed breathing problems, to include as due to an undiagnosed illness. 

8.  Entitlement to service connection for claimed sleep disturbances with headaches and fatigue, to include as due to an undiagnosed illness. 

9.  Entitlement to service connection for claimed muscle cramps and twitching joint pains, to include as due to an undiagnosed illness. 

10.  Entitlement to service connection for a claimed posttraumatic stress disorder (PTSD).  

11.  Entitlement to an increased evaluation for a service-connected laceration of the right frontal area of the head, currently evaluated as 10 percent disabling.

12.  Entitlement to an increased initial evaluation for the service-connected generalized anxiety disorder currently rated as 30 percent disabling.   

13.  Entitlement to a total disability rating based upon individual unemployability (TDIU) by reason of service-connected disability.


ATTORNEY FOR THE BOARD

C.L. Krasinski, Counsel


INTRODUCTION

The Veteran served on active duty from April to June in 1990 and from November 1990 to July 1991, with service in Southwest Asia during Operation Desert Storm.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the RO in June 1999, February 2002 and March 2003. 


In a May 2007 decision, the Board denied service connection for a skin rash to include as due to an undiagnosed illness.  The claims of service connection for pes planus and a stomach disorder were reopened.  

The Board at that time remanded the issues of service connection for bilateral pes planus, stomach disorder, generalized anxiety disorder, a cardiovascular disorder encompassing an atrial flutter and mitral valve prolapse, hypertension, a left lower leg disorder, breathing problems, sleep disturbances with headaches and fatigue, muscle cramps and twitching joint pains, and PTSD; and the claim of an increased evaluation for the service-connected laceration of the right frontal area of the head. 

The Veteran appealed the portion of the decision which denied service connection for the skin rash to the United States Court of Appeals for Veterans Claim (Court).  

In December 2007, the Court granted a Joint Motion to vacate the May 2007 decision that denied service connection for the skin rash and to remand that matter for further development.  In June 2008, the Board remanded this issue to the RO for additional development.  

In a May 2011 rating decision, the RO granted service connection for anxiety disorder and assigned a 30 percent rating.  The Veteran was notified of this decision and filed a timely Notice of Disagreement in June 2011.  However, a Statement of the Case was not issued. 

Under these circumstances, a Statement of the Case should be issued.  See Manlicon v. West, 12 Vet. App. 238 (1999).  The Board is required to remand, rather than refer, this issue.  Id.  

In the November 2011 Notice of Disagreement, the Veteran asserted that he was unable to work due to the service-connected generalized anxiety disorder.  The Court has held that a TDIU rating is encompassed in a claim for increased rating or the appeal of an initial rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Therefore, the Veteran's claim for a higher initial rating for the service-connected generalized anxiety disorder includes a claim for a TDIU rating .  

The Court has held that, when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

In this case, the record shows diagnoses of bipolar disorder, mood disorder and somatization disorder in addition to the claimed PTSD and the service-connected generalized anxiety disorder.  In a June 2010 statement, the Veteran also raised the issue of service connection for a personality disorder.  

The Board finds that in accordance with Clemons v. Shinseki, 23 Vet. App. 1 (2009), VA must consider in the instant case whether the Veteran has any psychiatric disability in addition to the claimed PTSD and generalized anxiety disorder that is etiologically related to his military service.  

Thus, the issues of service connection for bipolar disorder, mood disorder, somatization disorder, and personality disorder have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them and refers them to the AOJ for appropriate action.  

In a December 2005 statement, the Veteran raised the issue of entitlement to a nonservice-connected pension.  This too is referred to the AOJ for appropriate action.

The issues of service connection for a claimed stomach disorder, atrial flutter and a mitral valve disorder, left lower leg discomfort, breathing problems, sleep disturbances with headaches and fatigue, muscle cramps and twitching, joint pains to include as due to an undiagnosed illness; service connection for the claimed bilateral pes planus; and an increased evaluation for the service-connected laceration of the right frontal area of the head and the service-connected generalized anxiety disorder to include entitlement to a TDIU rating are being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran is shown to have performed active service in the Southwest Asia theater of operations during the Persian Gulf War.

2.  The Veteran currently is not shown to have a diagnosis of PTSD in accordance with the American Psychiatric Association Diagnostic and Statistical Manual for Mental Disorders, 4th ed.       

3.  The Veteran is not shown to have manifested complaints or findings of chronic hypertension in service or for many years thereafter; nor is it shown to be related to an undiagnosed illness or another event or incident of the Veteran's period of active service. 

4.  On July 8, 2009, prior to the promulgation of a decision by the Board, a written statement was received from the Veteran indicating that he was withdrawing the appeal as to the claim of service connection for a skin rash.   


CONCLUSIONS OF LAW

1.  The Veteran does not have a disability manifested by PTSD due to disease or injury that was incurred in or aggravated by active duty service.  38 U.S.C.A.§ 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011). 

2.  The Veteran's disability manifested by hypertension is not due disease or injury that was incurred in or aggravated by active service, nor may it be presumed to have been incurred therein; nor is it due to undiagnosed illness that was incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 1117, 1131 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.317 (2011). 

3.  The criteria for withdrawal of the Substantive Appeal as to the claim for service connection for a skin rash are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2010); 38 C.F.R. § 20.204 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of the VA and the claimant for procuring that evidence. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The requirements of VCAA also include notice of a disability rating and an effective date for award of benefits if service connection is granted.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Board concludes that the Veteran has been afforded appropriate notice under VCAA.  The RO provided VCAA notice letters to the Veteran in January 2001, May 2003, July 2003, September 2003, April 2005, September 2007, September 2008, and February 2010.  

The letters notified the Veteran of what information and evidence must be submitted to substantiate claims of service connection, including claims for service connection for PTSD, and claims for increased ratings, and for a chronic disability due to an undiagnosed illness, as well as what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  

The Veteran was also told to inform VA of any additional information or evidence that VA should have, and was told to submit evidence in support of his claims to the RO.  

The September 2007, September 2008, and February 2010 letters provided the Veteran with notice of the laws regarding degrees of disability or effective dates.  The content of the letter complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

The claims were readjudicated in July 2010, thus curing any lack of timeliness of notice.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The record establishes that the Veteran has been afforded a meaningful opportunity to participate in the adjudication of his claims.  Therefore, the Board finds the duty to notify provisions of VCAA have been fulfilled.  

The Board finds that all relevant evidence has been obtained with regard to the Veteran's claims, and the duty to assist requirements have been satisfied.  The Veteran's service treatment records were obtained and associated with the claims folder.  The VA treatment records, Vet Center records, and Social Security Administration (SSA) records were obtained and associated with the claims folder.  

His private treatment records from E. Health System, N.P. Hospital, H. Medical Center, N.G.A. Neurological Associates, and H. Family Practice, and records from Drs. D.M. and G.G. were obtained and associated with the claims folder.  

In July 2009, the Veteran informed the RO that he had no additional information to submit.  There is no identified relevant evidence that needs to be obtained.  

The Veteran underwent VA psychiatric examinations in 1998, 2002 and 2010 to obtain medical evidence as to whether there was a current diagnosis of PTSD in accordance with the DSM-IV.  

A VA examination to obtain a medical opinion as to the issue of service connection for hypertension has not been performed in this case.  However, such additional action is not indicated. 

In disability compensation claims, VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

As will be discussed, there is no competent evidence that the hypertension first manifested in service or is associated to service.  Thus, the Board finds that there is no reasonable possibility that further assistance in the form of an examination with medical opinion would aid in substantiating any of this claim. 
 
Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).


Legal Criteria

Service connection will be granted for disability resulting from a disease or injury incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.   

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "Chronic."  When the disease entity is established, there is no requirement of evidentiary showing of continuity.  

A continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection requires competent evidence showing, (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

In addition, if a veteran served continuously for ninety (90) or more days during a period of war or after December 31, 1946, and if cardiovascular disease or a psychoses became manifest to a degree of 10 percent or more within one year from the date of the veteran's termination of such service, that condition would be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  Such a presumption would be rebuttable, however, by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

Service connection for PTSD requires the presence of three elements: (1) a current medical diagnosis of PTSD; (2) medical evidence of a causal nexus between current symptomatology and a claimed in- service stressor; and (3) credible supporting evidence that the claimed in-service stressor actually occurred.  38 C.F.R. § 3.304(f) (2011).  

With respect to the third element, if the evidence shows that the veteran engaged in combat and he is claiming a combat related stressor, no credible supporting evidence is required.  Id., see Doran v. Brown, 6 Vet. App. 283 (1994).  

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a).   38 C.F.R. § 4.125(a) refers to the American Psychiatric Association Diagnostic and Statistical Manual for Mental Disorders, 4th ed. (1994) (DSM-IV) as the source of criteria for the diagnosis of claimed psychiatric disorders.  

DSM-IV provides that a valid diagnosis of PTSD requires that a person has been exposed to a traumatic event in which both of the following were present: (1) the person experienced, witnessed, or was confronted with an event or events that involved actual or threatened death or serious injury, or a threat to the physical integrity of himself or others, and (2) the person's response involved intense fear, helplessness, or horror.  

A veteran's testimony, by itself, can establish the occurrence of an in-service stressor event if the requirements of 38 C.F.R. § 3.304(f)(3) are met.  

The revised 38 C.F.R. § 3.304(f)(3) reduces the evidentiary burden of establishing a stressor when it is related to a fear of hostile military or terrorist activity.  See 75 Fed. Reg. 39843 through 39852 (July 13, 2010). 

Effective on July 13, 2010, 38 C.F.R. § 3.304(f) (3) (stressor related to prisoner-of-war (POW) experience) and (f)(4) (stressor of in-service personal assault) were renumbered, respectively as (f)(4) and (f)(5), and a new (f)(3) was added which reduces the evidentiary burden of establishing a stressor when it is related to a fear of hostile military or terrorist activity.  See 75 Fed. Reg. 39843 through 39852 (July 13, 2010). 

This final rule applies to a claim of service connection for PTSD that is received by VA on or after July 12, 2010; or was received by VA before July 12, 2010 but has not been decided by the RO as of that date; or is appealed to the Board on or after July 12, 2010; or was appealed to the Board before July 12, 2010, but has not been decided by the Board as of that date; or is pending before VA on or after July 12, 2010, because the Court vacated a Board decision on the application and remanded it for readjudication.  See 75 Fed. Reg. 39843 (July 13, 2010). 

The revised 38 C.F.R. § 3.304(f)(3) provides that if a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(3).

For purposes of 38 C.F.R. § 3.304(f)(3), "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness or horror.  75 Fed. Reg. 39843, 39852 (July 13, 2010).  

In substance, under the revised 38 C.F.R. § 3.304(f)(3) service connection can be granted for PTSD if the evidence demonstrates a current diagnosis of PTSD (rendered by an examiner specified by the regulation); an in-service stressor consistent with the places, types, and circumstances of service (satisfactorily established by lay testimony) that has been medically related to the Veteran's fear of hostile military or terrorist activity by a VA psychiatrist or psychologist, or one contracted with by VA; and the Veteran's PTSD symptoms have been medically related to the in-service stressor by a VA psychiatrist or psychologist, or one contracted with by VA.  

VA will pay compensation to a Persian Gulf veteran who exhibits a chronic disability manifested by certain signs or symptoms which became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War or to a degree of 10 percent or more not later than December 31, 2011, and which, by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1).  

A qualifying chronic disability means a chronic disability resulting from any of the following (or any combination of the following): an undiagnosed illness; the following medically unexplained chronic multisymptom illnesses that are defined by a cluster of signs or symptoms: (1) Chronic fatigue syndrome; (2) Fibromyalgia; (3) Irritable bowel syndrome; or (4) Any other illness that the Secretary determines meets the criteria in paragraph (a)(2)(ii) of this section for a medically unexplained chronic multisymptom illness; or any diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C. § 1117(d) warrants a presumption of service-connection.  38 C.F.R. § 3.317(a).  

Signs or symptoms which may be manifestations of undiagnosed illness or medically unexplained chronic multisymptom illness include, but are not limited to: (1) Fatigue (2) Signs or symptoms involving skin (3) Headache (4) Muscle pain (5) Joint pain (6) Neurologic signs and symptoms (7) Neuropsychological signs or symptoms (8) Signs or symptoms involving the respiratory system (upper or lower) (9) Sleep disturbances (10) Gastrointestinal signs or symptoms (11) Cardiovascular signs or symptoms (12) Abnormal weight loss (13) Menstrual disorders.  38 C.F.R. § 3.317(b).  

The term "Persian Gulf veteran" means a veteran who served on active military, naval, or air service in the Southwest Asia theater of operations during the Persian Gulf War.  

The Southwest Asia theater of operations includes Iraq, Kuwait, Saudi Arabia, the neutral zone between Iraq and Saudi Arabia, Bahrain, Qatar, the United Arab Emirates, Oman, the Gulf of Aden, the Gulf of Oman, the Persian Gulf, the Arabian Sea, the Red Sea, and the airspace above these locations.  38 C.F.R. § 3.317(d).  

Only service department records can establish if and when a person was serving on active duty, active duty for training, or inactive duty training.  Cahall v. Brown, 7 Vet. App. 232, 237 (1994).  Service department records are binding on VA for purposes of establishing service in the U.S. Armed Forces.  Duro v. Derwinski, 2 Vet. App. 530, 532 (1992); see also 38 C.F.R. § 3.203, limiting the type of evidence accepted to verify service dates.  

Once the evidence has been assembled, it is the Board's responsibility to evaluate the evidence.  38 U.S.C.A. § 7104(a).  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.102, 4.3.  


Analysis

Entitlement to service connection for PTSD

As noted, service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).

The above cited regulation, 38 C.F.R. § 4.125(a), refers to the DSM-IV as the source of criteria for the diagnosis of claimed psychiatric disorders.  DSM-IV provides that a valid diagnosis of PTSD requires that a person has been exposed to a traumatic event in which both of the following were present: (1) the person experienced, witnessed, or was confronted with an event or events that involved actual or threatened death or serious injury, or a threat to the physical integrity of himself or others, and (2) the person's response involved intense fear, helplessness, or horror.

The Veteran asserts having PTSD due to traumatic events he experienced while serving in the Persian Gulf war in southwest Asia.  The service personnel records show that he served in Saudi Arabia in support of Desert Shield and Desert Storm from February 1991 to June 1991.  Service records indicate that the Veteran's occupation was petroleum supply specialist and that he served with the 20th Engineer Brigade with the 844th Engineer Battalion.  

Thus, the evidence tends to show that events consistent with those identified by the Veteran as likely as not did occur during the period that he was serving in the southwest Asia and that the Veteran experienced fear of hostile military or terrorist activity. 

However, the Board finds that the preponderance of the evidence establishes that the Veteran does not have a current diagnosis of PTSD that can be causally linked to any claimed event or incident of his period of active service.  The more probative evidence of record establishes that the Veteran does not meet the criteria for a diagnosis of PTSD in accordance with the provisions of DSM-IV.  

The Veteran was afforded a VA psychiatric examination in November 2010.  The examiner reviewed the Veteran's medical and psychiatric history and claims folder and examined the Veteran.  

The examiner noted that Veteran's stressor events including being shot at by the enemy, unknowingly walking into a minefield, and having his unit shelled.  The Veteran reported that he heard shelling nearby his unit and he believed his unit would be attacked.  He reported being in situations where random fire from hidden soldiers was a possibility.  

The Veteran reported having symptoms of difficult sleeping, recurring dreams, an inability to sleep most of the night, and waking up sweating or short of breath.  He has stopped watching military related television.  He reported that he had trouble with low flying jets. He also stayed away from fireworks. He stated that he avoided being around people. 

The Veteran reported that, sometimes, he felt like he was being watched and would lock himself in a bathroom.  The Veteran stated that he had low motivation. 

The examiner reviewed the Veteran's psychiatric history and noted that the Veteran underwent a VA examination in 2002 to assess whether he had PTSD.  The examiner noted that, in 2002, it was felt that he did not meet the criteria for PTSD because he did not have enough symptoms of hyperarousal.  The examiner also noted that the stressors the Veteran reported in 2002 differed somewhat from those reported at the current examination.       

The Axis I diagnosis was anxiety disorder, not otherwise specified.  The examiner indicated that the Veteran had some symptoms related to the reported military trauma, but his symptoms did not fully meet the criteria for PTSD.  

The examiner stated that the reported events met criteria A for PTSD.  The examiner indicated that the Veteran had re-experiencing symptoms of nightmares and reenactment of battle behavior during sleep.  

The examiner noted that the Veteran had psychological and physiological reactivity to the sounds of low flying jets or helicopters and avoided loud noises like fireworks, but did not describe other avoidance symptoms.  

The examiner noted that the Veteran had the hyperarousal symptoms of insomnia, irritability, and mild hypervigilence and the Veteran's symptoms were severe enough to cause impairment in mood (irritability) and social functioning (avoiding people) but the symptoms did not fully meet the criteria for PTSD, but for anxiety disorder not otherwise specified.  

The Board has the duty to assess the credibility and weight to be given to the evidence.  See Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997), and cases cited therein.    

In evaluating the probative value of medical statements, the Board looks at factors such as the health care provider's knowledge and skill in analyzing the medical data.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); see also Black v. Brown, 10 Vet. App. 279, 284 (1997).  

Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  

In Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008), the Court found that guiding factors in evaluating the probity of a medical opinion are whether the opinion was based on sufficient facts or data, whether the opinion was the product of reliable principles and methods, and whether the medical professional applied the principles and methods reliably to the facts of the case.  Id.  

The Court indicated that the claims file "[was] not a magical or talismanic set of documents, but rather a tool to assist VA examiners to become familiar with the facts necessary to form an expert opinion to assist the adjudicator in making a decision on a claim."  Id. 

In the present case, the VA examiner reviewed the Veteran's entire medical history and examined the Veteran before rendering a medical opinion.  The Board finds the November 2010 VA medical opinion to have great probative weight because the VA examiner considered the full criteria under DSM-IV for a diagnosis of PTSD.  

The VA examiner reviewed each criterion for a PTSD diagnosis in accordance with DSM-IV and indicated if the criteria was met or not met and gave a rationale for the conclusions reached.  

There is also additional probative medical evidence of record that establishes that the Veteran does not have a diagnosis of PTSD and weighs against the claim.  

The Veteran was afforded a VA psychiatric examination in June 2002 to assess whether he had a diagnosis of PTSD.  The claims file was reviewed, and he was interviewed by the examiner.  

The Veteran reported having problems sleeping and bizarre nightmares of what happened in Iraq.  He stated that, after his engineering battalion blew up an Iraq bunker, he could not sleep.  He stated that his unit was shelled one night.  

The Veteran reported that he was out by himself one night and saw 3000 to 4000 Iraqi soldiers looking at him with binoculars.  He also stated that one night, two artillery rounds exploded 40 or 50 feet away and shrapnel flew over his head.  He stated that fighter bombers were called in and attacked all night. 

The VA examination report indicated that the Veteran reported experiencing an event with terror and fear of death in his service in Iraq.  The Veteran reported that the event was re-experienced by really strange nightmares and that he sometimes got "really, really weird."  

Regarding avoidance of stimuli associated with the trauma, the Veteran reported that he tried to keep busy by watching television or working on his computer.  The examiner indicated that the only symptoms of increased arousal were problems falling and staying asleep.  The examiner opined that the Veteran did not meet the diagnostic criteria for PTSD.  

The Veteran was afforded a mental status evaluation in September 2001 in connection with his disability claim through SSA.  The evaluation was performed by a psychologist.  The assessment was that there was no Axis I diagnosis.  

In January 1999, the Veteran was afforded a psychological evaluation in connection with his SSA disability claim.  The Axis I diagnosis was bipolar disorder mixed type.  There was no diagnosis of PTSD and PTSD symptoms were not noted.  

The Veteran was afforded a VA psychiatric examination in December 1998.  The Axis I diagnosis was that of generalized anxiety disorder.  

The Vet Center treatment records dated in 1992, 1993 and 2003 are associated with the claims file.  These records do not show a diagnosis of PTSD. 

There is medical evidence that suggests that the Veteran has a diagnosis of PTSD.  The Veteran submitted private medical records from his neurologist; the records are dated in 2003 and 2004.  The records indicate that the Veteran sought medical treatment for claimed seizure events.  

The neurologist noted that, per the Veteran and his wife's description, the majority of the events seemed to represent PTSD rather than epilepsy.  The impression, in pertinent part, was that of PTSD.  See the August 2003, October 2003 and February 2004 treatment records.  

Also of record are private medical records by Dr. D.M., a psychiatrist, dated in 2004 and 2005 that showed an Axis I diagnosis of posttraumatic stress.    

The Board finds the assessments by the neurologist and Dr. D.M. to be of limited probative value when compared to the VA medical opinion and the other evidence of record.  

The medical assessments are less detailed than the VA opinion.  For instance, the neurologist and Dr. D.M. made an assessment of PTSD, but did not specify the reported symptoms which led to the diagnosis or refer to the DSM-IV criteria.  

The Board finds the medical statements by the neurologist and Dr. D.M. to have limited evidentiary worth because the medical opinions are conclusory without any detail or discussion of the facts which supported the diagnosis.  A medical opinion that contains only data and conclusions without any supporting analysis is accorded no evidentiary weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

Also, there is no indication as to what extent the claims folder including the related clinical information and medical history had been independently assessed for the purpose of preparing the opinions.  

For these reasons, the VA medical opinion dated in November 2010 must be afforded more evidentiary weight than the assessments by the private neurologist and psychiatrist in deciding the question of whether a diagnosis of PTSD is established on this record.  

In its role as a finder of fact, the Board finds that the November 2010 VA medical opinion clearly establishes that the Veteran does meet the criteria of a diagnosis of PTSD in accordance with DSM-IV.  

The Veteran's own assertions that he had PTSD due to events in service are afforded limited if not probative weight in the absence of a showing that the Veteran has the expertise to render opinions about medical matters.  

Although the Veteran is competent to testify as to his symptoms, where the determinative issue involves a question of medical diagnosis, only individuals possessing specialized medical training and knowledge are competent to render such an opinion.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).   

In conclusion, the more probative evidence establishes that the Veteran does not have a current diagnosis of PTSD in accordance with DSM-IV.  

As the preponderance of the evidence is against the claim, and the benefit of the doubt doctrine is not for application.  Gilbert, 1 Vet. App. 49.  

Accordingly, on this record, the claim of service connection for PTSD must be denied.  


Entitlement to service connection for hypertension

To establish service connection for hypertension on a direct basis, the Veteran must show affirmatively that the disease is related to his active service.  

There is no evidence of a diagnosis of hypertension in service or for many years thereafter.  See the service and Reserve examination reports dated in March 1986, March 1990, March 1991 and June 1991.  At a Reserve examination in March 1986, the blood pressure reading was 124/78.  

Upon enlistment examination in March 1990, the Veteran's initial blood pressure reading was 148/100 and repeated readings were 126/88 and 152/88.  A diagnosis of hypertension was not made.  

A March 1991 deployment examination report indicated that the blood pressure reading was 136/72.  The Veteran refused a separation examination for his second period of active duty.  

The post service treatment records showed that hypertension was diagnosed in 1998, about eight years after the Veteran completed active service.  The VA treatment records dated in February 1998 reported a diagnosis of hypertension, not under treatment.  

Such a lengthy time interval between service and the earliest post service clinical documentation of the disability is of itself a factor for consideration against a finding that the hypertension is related to service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

There is no competent evidence to establish a nexus between any currently demonstrated hypertension and a documented event or incident of his service.  In fact, there is no medical evidence that links the onset of the hypertension to service.

The Veteran's own assertions that he has hypertension that is related to service are afforded no probative weight in the absence of evidence that the Veteran has the expertise to render opinions about medical matters.  

Although the Veteran is competent to testify as to observable symptoms, where the determinative issue involves a question of medical diagnosis or causation, only individuals possessing specialized medical training and knowledge are competent to render such an opinion.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992).  There is no evidence that the Veteran has medical expertise, and he has not submitted any medical evidence which supports his assertions. 

Service connection for hypertension is not warranted under 38 C.F.R. § 3.317, the provision for service connection for signs or symptoms which may be manifestations of undiagnosed illness or medically unexplained chronic multi-symptom illness, because hypertension is a known clinical diagnosis.  

In light of the foregoing, the Board concludes that the preponderance of the evidence is against the claim of service connection for hypertension.  

As the preponderance of the evidence is against the Veteran's claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).  The claim for service connection for hypertension is denied.   


Entitlement to service connection for a skin rash

The Board has jurisdiction where there is a question of law or fact on appeal to the Secretary.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.101 (2011).  

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal, which fails to allege specific error of fact or law in the determination being appealed.  

A Substantive Appeal may be withdrawn in writing or on the record at a hearing at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

On July 8, 2009, prior to the promulgation of a decision in the appeal, a written statement from the Veteran was received.  In this statement, the Veteran stated his intent to withdraw the pending appeal as to the claim for service connection for a skin rash.   

Hence, as there is no allegation of error of fact or law remaining for appellate consideration at this time, the appeal is dismissed.  

The Board notes that, during the pendency of this appeal, the Veteran's attorney, who had subsequently withdrawn from his representation of the Veteran, indicated in a May 2008 statement that the Veteran wanted a Board hearing in connection with the issue of service connection for a skin rash.  However, this request is now deemed to have been withdrawn.   



ORDER

Service connection for claimed PTSD is denied.   

Service connection for hypertension is denied.   

The appeal as to the claim of service connection for a skin rash is dismissed.    




REMAND

The remaining matters were remanded to the RO in May 2007 and June 2008 for additional development including VA examination to determine the nature and extent of the claimed disabilities.  

A review of the record shows that there appears to be some confusion in connection with the scheduling of the examinations.  On November 19, 2008, the RO notified the Veteran that VA examinations were scheduled for November 26, 2008.  On November 25, the Veteran contacted the RO by telephone and indicated that he was unable to report to the examinations because he was sick and was caring for his ill wife.  The RO informed the Veteran that they would not reschedule the examinations.  The Veteran did not report to the examinations.  

In February 2009, the Veteran asked the RO to schedule the VA examinations in Tennessee since that would facilitate the Veteran's travel to the examination.  VA examinations were not scheduled in Tennessee.  The record shows that the Veteran reported to a VA psychiatric examination at VA in Georgia in November 2010 and failed to report to the VA general medical examination in December 2010 in Georgia.  

The Board finds that the RO should make another attempt to schedule the Veteran for VA examinations for the claimed pes planus, a stomach disorder, atrial flutter and mitral valve prolapse, lower leg discomfort, breathing disorder with headaches and fatigue, muscle cramps and joint pain.   

The Veteran asserts that he incurred these symptoms and disabilities while serving in the Persian Gulf.  He asserts that he was exposed to chemicals, nerve gas, and depleted uranium, and this caused an undiagnosed illness manifested by these symptoms.  He contends that he has had these symptoms since serving in the Persian Gulf.  See the Veteran's statements dated in June 2010, September 2003, July 1999, February 1999, November 1998, and March 1998.    

Service connection may be established for a chronic disability resulting from an undiagnosed illness which became manifest either during active service in the Southwest Asia Theater of Operations during the Persian Gulf War or to a degree of 10 percent or more not later than December 31, 2011.  38 C.F.R. § 3.317(a)(1)(i).

Objective indications of a chronic disability include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  Disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered chronic.  The six-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.

Signs or symptoms which may be manifestations of an undiagnosed illness include, but are not limited to, fatigue, signs or symptoms involving the skin, headaches, muscle pain, joint pain, neurologic signs or symptoms, neuropsychological signs or symptoms, signs or symptoms involving the respiratory system (upper or lower), sleep disturbances, gastrointestinal signs or symptoms, cardiovascular signs or symptoms, abnormal weight loss, or menstrual disorders.  38 C.F.R. § 3.317(b).  

The Veteran has presented competent lay evidence of these symptoms since service.  The Veteran is competent to report observable symptoms.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

Thus, the Board finds that a VA examination with an opinion as to likely nature and etiology of the claimed disabilities is needed due to his service in Southwest Asia during Operation Desert Storm and the related assertions regarding an undiagnosed illness.  

A medical opinion is necessary as to whether the Veteran has signs or symptoms which may be manifestations of undiagnosed illness or medically unexplained chronic multi-symptom illness or whether the symptoms can be attributed to a known clinical diagnosis.  

In a statement received in September 2003, a registered nurse linked multiple current disorders claimed by the Veteran to service.  The symptoms listed by the nurse correspond to the Veteran's claimed stomach disorder, generalized anxiety disorder, cardiovascular disorder, hypertension, left lower leg disorder, breathing problems, sleep disturbances with headaches and fatigue, and muscle cramps and twitching joint pains.  The Veteran should thus be examined to determine the nature and etiology of these disorders .  38 U.S.C.A. § 5103A(d).

The Veteran's prior VA examination report, from June 2002, contains the comment that the Veteran "[was] highly anxious" and that such anxiousness could cause stomach symptoms, a fast heart rate and a lack of sleep.  Thus, additional examination is needed to determine whether the service-connected generalized anxiety disorder has caused or aggravates the Veteran's claimed disorders.  38 C.F.R. § 3.310.

Regarding the claim for service connection for pes planus, the evidence shows that this disorder was detected upon enlistment examination in March 1990.  An examination is needed to obtain medical evidence as to whether the bilateral pes planus permanently worsened beyond natural progression during service.  

Finally, the Board finds that an additional examination of the service-connected laceration of the right frontal area of the head is necessary.  The most recent VA examination was in June 2002.  

VA is required to conduct an accurate and descriptive medical examination based on the complete medical record.  38 C.F.R. §§ 4.1, 4.2; Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA's duty to assist includes "the conduct of a thorough and contemporaneous medical examination, one which takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one").  

The Board finds that a VA examination to obtain medical evidence as to the nature and severity of the scar is warranted.  

The RO should take appropriate steps to contact the Veteran by letter and request that he provide sufficient information, and if necessary authorization, to enable the RO to obtain any pertinent treatment records showing treatment of the claimed disabilities that are not currently of record.      

The RO should make an attempt to obtain any pertinent treatment records identified by the Veteran.  The Veteran also should be informed that he may submit evidence to support his claim.

In a May 2011 rating decision, the RO granted service connection for anxiety disorder and assigned a 30 percent rating.  The Veteran was notified of this decision and filed a timely Notice of Disagreement in June 2011.  However, a Statement of the Case was not issued. 

Under these circumstances, a Statement of the Case should be issued.  See Manlicon v. West, 12 Vet. App. 238 (1999).  The Board is required to remand, rather than refer, this issue.  Id.  

In the June 2011 Notice of Disagreement, the Veteran asserted that he was unable to be employed due to the service-connected generalized anxiety disorder.  

Where a veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the veteran is entitled to a TDIU.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  

The Court has held that a TDIU rating is encompassed in a claim for increased rating or the appeal of an initial rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009). 

In this case, the Board finds that the Veteran's claim for a higher initial rating for generalized anxiety disorder includes a claim for a TDIU and this issue must be considered by the RO.    

Accordingly, these remaining matters are REMANDED to the RO for the following action:

1.  The RO should inform the Veteran of the elements of a claim for increase on an extraschedular basis under 38 C.F.R. § 3.321(b)(1) and for a TDIU rating that comply with the notification requirements of VCAA and permit the Veteran full opportunity to supplement the record as desired.  The RO should conduct any additional development of these claims in accordance with 38 C.F.R. § 3.159.  

2.  The RO should take appropriate steps to contact the Veteran and ask him to identify all VA and non-VA sources of medical treatment received for the claimed disabilities that were not previously identified and are not part of the record.  The letter should request sufficient information to identify the health care providers, and if necessary, signed authorization, to enable VA to obtain any additional evidence.  

3.  The RO should afford the Veteran a VA examination to determine the nature and likely etiology of the claimed pes planus, stomach symptoms, atrial flutter and mitral valve prolapse, left lower leg discomfort, breathing symptoms, sleep disturbances with headaches and fatigue, muscle cramps and joint pain. 

The Veteran's VA claims folder must be made available to the examiner for review in connection with the examination.  All indicated tests also should be performed.  

The VA examiner should elicit from the Veteran and record a complete medical history and report detailed examination findings referable to the pes planus, stomach symptoms, atrial flutter and mitral valve prolapse, left lower leg discomfort, breathing symptoms, sleep disturbances with headaches and fatigue, muscle cramps, and joint pain. 

The examiner should indicate whether or not there are objective indications of the claimed signs and symptoms including whether there are perceptible or objective signs of the symptoms or other non medical indicators capable of independent verification.  The examiner should provide an opinion as to when the signs or symptoms first became manifest and whether the symptoms have existed for 6 months or more.   

As to the claims of service connection for stomach symptoms, atrial flutter and mitral valve prolapse, left lower leg disorder, breathing symptoms, sleep disturbances with headaches and fatigue, and muscle cramps and joint pain, the examiner should provide a medical opinion as to whether these symptoms can be attributed to a known clinical diagnosis.  

The examiner should indicate whether the claimed muscle cramps, joint pain, and lower leg discomfort are attributed to the known diagnoses of rheumatoid arthritis, somatization disorder, and/or the synovitis of the left knee.    

The examiner should indicate whether the claimed stomach symptoms are attributed to the known diagnoses of gastroesophageal reflux disease and/or hiatel hernia.  

The examiner should indicate whether the claimed breathing symptoms, atrial flutter, mitral valve prolapse, sleep disorder, headaches, and fatigue are attributed to the known diagnoses of generalized anxiety disorder or somatization disorder.  

If the examiner attributes the claimed signs and symptoms to a known clinical diagnosis, the examiner should provide an opinion as to whether it is at least as likely as not that such a current disability (known clinical diagnosis) is etiologically related to service or is caused or aggravated by a service-connected disability.   

If the examiner is unable to attribute the claimed symptoms to a known clinical diagnosis, the examiner should render a medical opinion as to whether the symptoms are attributed to an undiagnosed illness or a medically unexplained chronic multi-symptom illness.  

As to the claim of service connection for bilateral pes planus, the examiner should provide an opinion as to whether it is at least as likely as not (e.g., a 50 percent or greater probability) that such disability permanently worsened beyond natural progression during service.

A rationale must be provided for all findings and conclusions reached.  The examiner should identify and explain the medical basis for the opinion, identify the pertinent evidence of record, and include any applicable medical treatises referenced.  

If the examiner is unable to render an opinion without resort to speculation, the examiner should explain why and so state.

4.  The RO also should schedule the Veteran for a VA dermatology examination to determine the current severity of the service-connected laceration of the right frontal area of the head.  The Veteran's VA claims folder must be made available to the examiner for review in connection with the examination.  

The examiner should report the length and width of the scars in inches or centimeters.  The examiner should report whether the scar is associated with underlying soft tissue damage, causes limited motion, is unstable (a frequent loss of covering of the skin over the scar), is painful on examination, or causes limitation of function of the affected part.  

The examiner should identify whether there is visible or palpable tissue loss and/or gross distortion or asymmetry of two features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips.  The examiner should specify if any of the following characteristics of disfigurement are present and if so list each: scar is 5 or more inches in length; scar is at least 1/4 inch wide at the widest part; surface contour of scar is elevated or depressed on palpation; scar is adherent to underlying tissue; in an area exceeding 6 square inches, the skin is either (list all conditions present) hypo- or hyper- pigmented, of abnormal texture, underlying soft tissue is missing, and/or skin is indurated and inflexible.  

5.  The RO then should issue a Statement of the Case as to the issue of an increased, initial evaluation for the service-connected generalized anxiety disorder.  Only if the Veteran perfects an appeal should the claim be certified to the Board and any necessary development be undertaken.

6.  After completing all indicated development, the RO readjudicate the issues remaining on appeal in light of all the evidence of record.  The RO should adjudicate the issue of a TDIU rating to include on an extraschedular basis.  If any benefits sought on appeal remains denied, the RO should furnish a fully responsive Supplemental Statement of the Case to the Veteran and afford him a reasonable opportunity for response. 

Then, if indicated, this case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals  

Department of Veterans Affairs


